DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/20/2022 have been fully considered but they are not persuasive. Applicant’s argument that since part 13 of Lap is not rotatable and 12 and 13 of Theander are joysticks and not knobs, the claimed limitations are not met or rendered obvious by the combination is not persuasive. While part 13 is not rotatable, member 11 which was cited is rotatable as well as member 12 which was likely meant to be included instead of 13 in the parentheses at issue, and therefore Lap meets the claimed limitations. While members 12 and 13 of Theander are joysticks, they are still rotatable and hand-manipulated members provided on a portable casing for controlling a machine capable of drilling and thus are still relevant to Lap.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-9, 13, 14, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lappalainen (US 5348105 A) hereinafter Lap, in light of Theander (US 20200032651 A1).
With respect to claim 1, Lap discloses a control device (10) and a drilling accessory (drilling machine mounted on beam 5, col. 1 ll. 25-32) mounted on a support arm (4 or 5) of a carrier machine (1) the control device including an angle measurement device (combination 11, 12, 13) comprising a rotary member (11, 13) movably mounted in rotation on the device, about an axis of rotation, the rotary member being equipped with a sighting device (17) and the angle measurement device being configured to measure a predetermined angles between a reference angular position (Sa) of the rotary member and a selected angular position (Sp or St) of the rotary member in which the sighting device (17) points towards a sighting point (Sp as shown in fig. 3a or T as shown in fig. 1) selected by an operator (col. 3 ll. 1-17).
However, Lap fails to disclose wherein the control device has a control casing and is portable.
Nevertheless, Theander discloses providing a portable control device (11) with a casing (rectangular housing shown) having rotatable knobs (12, 13) and a display.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the rotatable knobs, display, and control devices of the machine recited in col. 3 ll. 30-40 of Lap on the remote control unit of Theander which is either fully portable as shown in fig. 1 or removably fixed in the machine as discussed in pgph. 51 since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.
With respect to claim 2, Lap in light of Theander discloses wherein the angle measurement device is disposed on an upper face of the control casing (figs 1, 3, Theander).
With respect to claim 3, Lap in light of Theander discloses wherein the angle measurement device is configured so that the sighting device points in a reference direction substantially perpendicular to a front edge of the upper face of the control casing when the rotary member is in the reference angular position (this will be the case with the portable device fixed to the machine and the reference direction 13a will be pointing perpendicularly to the front edge as claimed in the combination since Lap discloses 13a aligned with the drilling machine).
With respect to claim 4, Lap in light of Theander discloses wherein the angle measurement device is configured so that the axis of rotation of the rotary member is substantially vertical when the control casing is positioned on a horizontal support (it would have been obvious to one of ordinary skill in the art at the time of the invention have positioned the control device 11 on a horizontal support, in which case the axis would be vertical as claimed, since the discs are meant for forward sighting which makes horizontal alignment the most logical and since this is the mere selection between a finite number of options (vertical which would make no sense, horizontal which is most logical, and angled) with a reasonable expectation for success and predictable and obvious results).
With respect to claims 5, 7, and 8, Lap in light of Theander discloses wherein the sighting device (17) includes a sighting mark (tip of arrow, Lap) provided on the rotary member and a display device (14, Theander) disposed on the control casing, which is configured to control by radio frequency the drilling accessory (pgph. 50, Theander).
With respect to claims 9, 13, 14, 18, and 19, these limitations have been discussed supra in the rejection of claims 1-5.
Claims 6, 10-12, 15-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lap and Theander as applied to claims 1, 2, 9, and 14 above, and further in view of AAPA (instant specification page 2 lines 1-30).
With respect to claim 6, while Lap discloses sighting perpendicular to a face (col. 2 ll. 15-40, fig. 3a, line Sp), Lap fails to disclose the face being a coal face.
Nevertheless, AAPA discloses drilling and sighting perpendicular to a coal face (pg. 2 ll. 1-30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used the machine of Lap to drill coal as taught by AAPA since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.
With respect to claims 10 and 11, Lap discloses measuring inclination angles (col. 1 l. 60 – col. 2 l. 15, col. 4 ll. 1-15) and making corrections (col. 6 ll. 15-50), they are not necessarily the angles or corrections claimed.
Nevertheless, AAPA discloses measuring these angles and making the specific corrections claimed (pg. 2 ll. 1-15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have measured and corrected the claimed angles in Lap as taught by AAPA since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.
With respect to claim 12, Lap in light of Theander and AAPA discloses a method for positioning a drilling accessory mounted on a support arm of a carrier machine, the positioning method including the following steps: supplying a control device according to any one of claim 1, positioning the control device in the operator cab of the carrier machine (pgph. 51, Theander), angular displacing the rotary member so that the sighting device points towards a sighting point selected so that a sighting direction indicated by the sighting device is substantially perpendicular to a coal face (discussed supra with respect to claim 6, AAPA), and measuring the predetermined angle between the reference angular position of the rotary member and the selected angular position of the rotary member (via 12 or computer, shown in figs. 3a-3c, discussed in col. 6 ll. 1-60). 
With respect to claims 15-17 and 20 these limitations have been discussed supra in the rejection of claims 1-6 and 8. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        05/26/2022